At oral argument, counsel for the plaintiffs, who filed the appeal1 in this case, candidly admitted to the court that the legal claims they advance here were never presented to the trial court; and that the trial court decided the case on the basis of the claims, theories and evidence presented to it by them. Furthermore, our examination of the record indicates that the claims presented to us in the plaintiffs' brief and argument were totally unrelated to those presented in their preliminary statement of issues on appeal under Practice Book 3012(a). Under these circumstances we decline to consider the plaintiffs' claims.
  There is no error.